Citation Nr: 1123106	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral knee disorder.  A timely Notice of Disagreement as to each of those issues was filed in April 2009.

After receipt by VA of additional evidence, the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinnitus were granted in full in an October 2009 rating decision which was mailed to the Veteran in November 2009.  The October 2009 rating decision is dispositive as to those issues.  Hence, the issues of entitlement to service connection for bilateral hearing loss and service connection for tinnitus are not presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's September 2008 VA examination, the Veteran reported that he received an initial diagnosis of degenerative joint disease of the knees ten years before, in approximately 1998.  Documentation associated in the claims file does not include any private or VA treatment records from that time frame.  No documented efforts have been made to assist the Veteran in obtaining treatment records related to the reported diagnosis in 1998.

Similarly, an August 2006 private treatment record and operative report from Dr. W.R.C. of Summersville Memorial Hospital has been associated into the claims file.  Post-surgical follow-up treatment records from Dr. W.R.C., however, have not been obtained.  No documented efforts have been made to assist the Veteran in obtaining the complete treatment records of Dr. W.R.C.

In this case, the records pertaining to the Veteran's reported 1998 diagnosis of degenerative joint disease of both knees and the complete private treatment records of Dr. W.R.C. are likely to be relevant to the issue of etiology.  As such, efforts should be made to assist the Veteran in obtaining those records pursuant to 38 C.F.R. § 3.159(c)(1) and (2).  Thereafter, if any such records have been obtained, the same VA examiner who performed the prior VA examinations in September 2008 and October 2009, and approved the addendum report of July 2010, should be provided the claims file and requested to provide an additional addendum report addressing the etiology of the Veteran's bilateral knee degenerative joint disease.  If the same VA examiner is not available, then the Veteran should be scheduled for a new VA examination with a new examiner.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a bilateral knee disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to his 1998 diagnosis of bilateral knee degenerative joint disease (as reported at his September 2008 VA examination) and additional treatment records pertaining to his treatment with Dr. W.R.C. at Summersville Memorial Hospital.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and address(es) of the VA or private medical providers who diagnosed and/or treated his bilateral knee degenerative joint disease in 1998, as well as any private or VA medical providers who have treated his knees since December 2009.

2.  The RO should contact the private and/or VA medical providers identified by the Veteran in the VA 21-4142 release and obtain the Veteran's treatment records from those facilities.  The RO should also contact Summersville Memorial Hospital, at the address noted on the August 2006 treatment record in the claims file, and also obtain the Veteran's treatment records from that facility.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, if any additional treatment records have been obtained, the claims file should be provided to the same VA examiner who performed the VA examinations in September 2008 and October 2009, and approved the addendum report of July 2010.  The VA examiner should be requested to review the claims file in its entirety and to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's bilateral knee degenerative joint disease is etiologically related to the Veteran's arthritis, as reported at his May 1960 separation examination, or to any other injury or illness incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten addendum report.

If the same VA examiner who performed the prior VA examinations and addendum report is not available, then the Veteran should be afforded a VA examination with an appropriate new VA examiner to determine the etiology of his bilateral knee disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis of the Veteran's claimed bilateral knee disorder, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bilateral knee disorder is etiologically related to the Veteran's arthritis, as reported at his May 1960 separation examination, or to any other injury or illness incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for a bilateral knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


